DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on June 3, 2022.
Claims 1, 5, 16, 19, and 20 have been amended.
Claims 1-20 have been examined and are pending.

Response to Amendments
In view of Applicants' amendments, the objection to the specification and claims is withdrawn.
 
Response to Arguments
Applicants have argued the cited art fails to describe one or more features recited by the amended independent claims (Remarks, pages 10-16). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Deep Code Search" - hereinafter "Gu".

With respect to claim 19, Gu teaches,
A method for performing operations to ingest program source code into a cloud-computing environment and querying the program source code in response to code queries received from a client computing device, the operations comprising:
receiving the program source code from a client computing device; - "5.1.1 Search Codebase. To better evaluate DeepCS, our experiments are performed over a search codebase, which is different from the training corpus." (page 938, col. 2, section 5.1.1) "To construct the search codebase, we choose the Java projects (program source code) that have at least 20 stars in GitHub." (page 938, col. 2, section 5.1.1)
analyzing the program source code to identify semantic equivalent text and code structural elements in the program source code based on latent spaces of vectors in the program source code; - "To construct the search codebase, we choose the Java projects (program source code) that have at least 20 stars in GitHub. Different from the training corpus, they are considered in isolation and contain all code (including those do not have Javadoc comments). There are 9,950 projects in total. We select all 16,262,602 methods from these projects. For each Java method (structural element), we extract a (method name, API sequence, tokens) triple to generate its code vector." (page 938, col. 2, section 5.1.1). "We begin by collecting a large-scale corpus of code snippets, i.e., Java methods with corresponding descriptions. We extract subelements (including method names, tokens, and API sequences) from the methods." (page 937, col. 1, paragraph 4) "Clustering snippets by natural language semantics. An advantage of our approach is that it embeds semantically similar code snippets into vectors that are close to each other (latent spaces of vectors). Semantically similar code snippets are grouped according to their semantics. Therefore, in addition to the exact matching snippets, DeepCS also recommends the semantically related ones." (page 941, col. 2, paragraph 2)
creating a code database of the program source code; - "To construct the search codebase, we choose the Java projects (program source code) that have at least 20 stars in GitHub." (page 938, col. 2, section 5.1.1)
creating one or more embeddings for the code database indicative of the identified semantic equivalent text and the code structural elements in the program source code; and - "3.1.1 Code Embedding Network. The code embedding network embeds source code into vectors. Source code is not simply plain text. It contains multiple aspects of information such as tokens, control flows and APIs [46]. In our model, we consider three aspects of source code: the method (structural element) name, the API invocation sequence, and the tokens contained in the source code. They are commonly used in existing code search approaches [19, 27, 41, 44, 45]. For each code snippet (at the method level), we extract these three aspects of information. Each is embedded individually and then combined into a single vector representing the entire code." (pages 935-936, section 3.1.1) "Clustering snippets by natural language semantics. An advantage of our approach is that it embeds semantically similar code snippets into vectors that are close to each other. Semantically similar code snippets are grouped according to their semantics. Therefore, in addition to the exact matching snippets, DeepCS also recommends the semantically related ones." (page 941, col. 2, paragraph 2)
storing the one or more embeddings with the code database for use in querying the program source code. - "To construct the search codebase, we choose the Java projects (program source code) that have at least 20 stars in GitHub. Different from the training corpus, they are considered in isolation and contain all code (including those do not have Javadoc comments). There are 9,950 projects in total. We select all 16,262,602 methods from these projects. For each Java method, we extract a (method name, API sequence, tokens) triple to generate its code vector." (page 938, col. 2, section 5.1.1). "For each code snippet (at the method level), we extract these three aspects of information. Each is embedded individually and then combined into a single vector representing the entire code." (page 936, col. 1, paragraph 1) "Finally, when a user query arrives, DeepCS finds code snippets that have the nearest vectors to the query vector and return them." (page 934, col. 1, paragraph 3)

With respect to claim 20, Gu teaches,
receiving a code query submitted by a user, the code query requesting a search for a first code element; - "Finally, when a user query arrives, DeepCS finds code snippets that have the nearest vectors to the query vector and return them." (page 934, col. 1, paragraph 3)
querying the code database for the code query; - "Code snippets that match a user query are retrieved from the search codebase." (page 938, col. 2, paragraph 3)
identifying, from the embeddings, that the first code element of the code query is semantically equivalent to a second code element that is not indicated in the code query; and providing the second code element as a query result to the client computing device. - "Given a user’s free-text query, DeepCS returns the relevant code snippets through the trained CODEnn model. It first computes the code vector for each code snippet (i.e., a Java method) in the search codebase. Then, it selects and returns the code snippets that have the top K nearest vectors to the query vector." (page 938, col. 1, paragraph 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120254835 A1 - hereinafter "Muddu", in view of "Deep Code Search" - hereinafter "Gu".

With respect to claim 1, Muddu teaches,
A method for presenting a code notebook that allows a user to enter a code query regarding program source code that is executed in a cloud-computing environment and see query results to the code query, the method comprising:
presenting a user interface (UD) of the code notebook on a client computing device, the UI comprising a query window for receiving the code query from the user - "Client device 560 can include a processor 570, memory 580, a web browser 590 (e.g., Internet Explorer.RTM.)...The browser 590 can also send code structure queries, code annotations, and selections of code structure query results." [0045]; Fig. 5. "FIG. 7 illustrates an exemplary client user interface 700 for searching source code. The client user interface 700 can include a formatted source code window 710, a code structure generation module 720, code structure query results window (not shown), code annotation (not shown), and a code hierarchy window 730." [0050]; Fig. 7. "The code structure generation module 720 can include code structure query generation field 723, and a search button 725. The code structure query generation field 723 can be used to create a code structure query." [0052]; Fig. 7; and a representation of the program source code modified based on the query results; - "FIG. 8A shows a code structure client user interface with code structure query results. The client user interface 800 can also include windows for code structure query results such as code structure query results window 810. For example, a user can select the code structure query results tab 815, and the window 810 with one or more code structure query results such as code structure query results 820 and 830 can be displayed." [0056]; Figs. 7-8A
receiving the code query from the user in the query window; - "At block 420, a code structure query can be sent." [0036]; Fig.4. "FIG. 7 illustrates an exemplary client user interface 700 for searching source code. The client user interface 700 can include a formatted source code window 710, a code structure generation module 720..." [0050]; Fig. 7. "The code structure generation module 720 can include code structure query generation field 723, and a search button 725. The code structure query generation field 723 can be used to create a code structure query." [0052]; Fig. 7;
submitting the code query to one or more servers of the cloud-computing environment for running the code query on the program source code in the cloud-computing environment to generate the query results; - "At block 420, a code structure query can be sent. For example, a user can send a code structure query to a server that searches for source code indexed based on the source code structure." [0036]; Fig. 4. "At block 430, a list of code structure query results can be received. For example, code structure query results for indexed code elements that are identified as conforming to the code structure query can be sent from a server and received at a client for display in a user interface." [0037]; Fig. 4. "The server environment 510 can be used to search for source code in combination with client devices such as client device 560." [0045]; Fig. 5 
receiving the query results generated from the one or more servers querying the program source code; and - "At block 430, a list of code structure query results can be received. For example, code structure query results for indexed code elements that are identified as conforming to the code structure query can be sent from a server and received at a client for display in a user interface." [0037]; Fig. 4. "FIG. 5 is an exemplary system 500 for searching for source code online. The system 500 includes a server environment 510. For example, the server environment 510 can include web servers, database servers, search servers, and other hardware and/or software resources. In the example, source code 515, a source code index 520, and formatted source code 525 are stored in the server environment 510. Server environment 510 can also include a code structure query module 530, code structure query results module 535, code hierarchy module 537, code annotation module 540, and a code annotation results module 545. The code structure query module 530 can be for receiving code structure queries for searching source code. The code structure query results module 535 can be for identifying conforming index records and sending code structure query results based on a code structure query." [0043]; Fig. 5 
showing at least one of the query results in the representation of the program source code in the user interface (UI) of the code notebook on a client computing device. - "At block 430, a list of code structure query results can be received. For example, code structure query results for indexed code elements that are identified as conforming to the code structure query can be sent from a server and received at a client for display in a user interface." [0037]; Fig. 4. "FIG. 8A shows a code structure client user interface with code structure query results. The client user interface 800 can also include windows for code structure query results such as code structure query results window 810. For example, a user can select the code structure query results tab 815, and the window 810 with one or more code structure query results such as code structure query results 820 and 830 can be displayed." [0056]; Figs. 7-8A
Muddu does not explicitly teach wherein the one or more servers execute a machine learning service that identifies the query results as semantically equivalent to the code query based on latent spaces of vectors;
However, in the analogous field of machine learning, Gu teaches:
"In this paper, we propose a novel deep neural network named CODEnn (Code-Description Embedding Neural Network). To bridge the lexical gap between queries and source code, CODEnn jointly embeds code snippets and natural language descriptions into a high-dimensional vector space, in such a way that code snippet and its corresponding description have similar vectors. With the unified vector representation, code snippets semantically related to a natural language query can be retrieved according to their vectors. Semantically related words can also be recognized and irrelevant/noisy keywords in queries can be handled." (page 934, col. 1, paragraph 2)
"Using CODEnn, we implement a code search tool, DeepCS (machine learning service) as a proof of concept. DeepCS trains the CODEnn model on a corpus of 18.2 million Java code snippets (in the form of commented methods) from GitHub. Then, it reads code snippets from a codebase and embeds them into vectors using the trained CODEnn model. Finally, when a user query arrives, DeepCS finds code snippets that have the nearest vectors to the query vector and return them." (page 934, col. 1, paragraph 3)
"Clustering snippets by natural language semantics. An advantage of our approach is that it embeds semantically similar code snippets into vectors (latent spaces of vectors) that are close to each other. Semantically similar code snippets are grouped according to their semantics. Therefore, in addition to the exact matching snippets, DeepCS also recommends the semantically related ones." (page 941, col. 2, paragraph 2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Muddu with Gu's teachings because doing so would provide Muddu's system with the ability to improve the accuracy of code search, as suggested by Gu (page 941, col. 2, section 6.3).

With respect to claim 2, Muddu teaches,
wherein the code query comprises a first code element requested for searching - "A user can type query terms, operators and limiters into the code structure query generation field 723, such as the exemplary displayed query "type:class AND implements:Runnable." [0052]; Fig. 7; and the at least one of the query results comprise a second code element determined to be semantically equivalent to the first code element of the code query. - "public class AsynchInvoke implements Runnable;" Fig. 8A, # 825.

With respect to claim 5, Muddu teaches,
wherein the query results in the representation of the program source code are ...highlighted. - "public class AsynchInvoke implements Runnable;" is highlighted (Fig. 8A, # 825).

With respect to claim 6, Muddu teaches,
further comprising displaying one or more bookmark links to the query results in the representation of the program source code presented in the UI of the code notebook on the client computing device. - "At block 440, one or more code structure query results can be selected. For example, a user can select a code structure query result by clicking on a hyperlink included in the result and that selection can be sent to receive source code." [0038]. "A code structure query result such as code structure query result 820 can have functionality (e.g., hyperlink) to retrieve the source code of the code element." [0057]; Fig. 8A

With respect to claim 9, Muddu teaches,
creating a code database of the program source code on the one or more servers; - "In the system 300, source code 310 can be indexed in one or more indexes 330 (code database) by indexer 320. For example, the indexer can parse source code as discrete segments or code elements according to the syntax of the programming language that the code is written in, and store information about the segments." [0029]; Fig. 3. "In the example, source code 515, a source code index 520, and formatted source code 525 are stored in the server environment 510." [0043]; Fig. 5
Gu teaches:
analyzing text of the program source code; identifying semantic equivalences of the analyzed text in the program source code; creating embeddings to add to the code database indicative of the semantic equivalences of the analyzed text; - "3.1.1 Code Embedding Network. The code embedding network embeds source code into vectors. Source code is not simply plain text. It contains multiple aspects of information such as tokens, control flows and APIs [46]. In our model, we consider three aspects of source code: the method name, the API invocation sequence, and the tokens contained in the source code. They are commonly used in existing code search approaches [19, 27, 41, 44, 45]. For each code snippet (at the method level), we extract these three aspects of information. Each is embedded individually and then combined into a single vector representing the entire code." (pages 935-936, section 3.1.1) "Clustering snippets by natural language semantics. An advantage of our approach is that it embeds semantically similar code snippets into vectors that are close to each other. Semantically similar code snippets are grouped according to their semantics. Therefore, in addition to the exact matching snippets, DeepCS also recommends the semantically related ones." (page 941, col. 2, paragraph 2)
and storing the embeddings in the code database. - "To construct the search codebase, we choose the Java projects (program source code) that have at least 20 stars in GitHub. Different from the training corpus, they are considered in isolation and contain all code (including those do not have Javadoc comments). There are 9,950 projects in total. We select all 16,262,602 methods from these projects. For each Java method, we extract a (method name, API sequence, tokens) triple to generate its code vector." (page 938, col. 2, section 5.1.1). "For each code snippet (at the method level), we extract these three aspects of information. Each is embedded individually and then combined into a single vector representing the entire code." (page 936, col. 1, paragraph 1) "Finally, when a user query arrives, DeepCS finds code snippets that have the nearest vectors to the query vector and return them." (page 934, col. 1, paragraph 3)

With respect to claim 11, Muddu teaches,
creating a code database of the program source code on the one or more servers; - "In the system 300, source code 310 can be indexed in one or more indexes 330 (code database) by indexer 320. For example, the indexer can parse source code as discrete segments or code elements according to the syntax of the programming language that the code is written in, and store information about the segments." [0029]; Fig. 3. "In the example, source code 515, a source code index 520, and formatted source code 525 are stored in the server environment 510." [0043]; Fig. 5
identifying structural code elements in the program source code; - "At block 1120, source code can be indexed. For example, source code can be parsed according to a programming language and code elements with attributes can provide information for structure fields and structure values of index documents." [0071]; Fig. 11
Gu teaches:
creating embeddings to add to the code database indicative of the structural code elements; - "3.1.1 Code Embedding Network. The code embedding network embeds source code into vectors. Source code is not simply plain text. It contains multiple aspects of information such as tokens, control flows and APIs [46]. In our model, we consider three aspects of source code: the method (structural element) name, the API invocation sequence, and the tokens contained in the source code. They are commonly used in existing code search approaches [19, 27, 41, 44, 45]. For each code snippet (at the method level), we extract these three aspects of information. Each is embedded individually and then combined into a single vector representing the entire code." (pages 935-936, section 3.1.1) "Clustering snippets by natural language semantics. An advantage of our approach is that it embeds semantically similar code snippets into vectors that are close to each other. Semantically similar code snippets are grouped according to their semantics. Therefore, in addition to the exact matching snippets, DeepCS also recommends the semantically related ones." (page 941, col. 2, paragraph 2)
and storing the embeddings in the code database. - "To construct the search codebase, we choose the Java projects (program source code) that have at least 20 stars in GitHub. Different from the training corpus, they are considered in isolation and contain all code (including those do not have Javadoc comments). There are 9,950 projects in total. We select all 16,262,602 methods from these projects. For each Java method, we extract a (method name, API sequence, tokens) triple to generate its code vector." (page 938, col. 2, section 5.1.1). "For each code snippet (at the method level), we extract these three aspects of information. Each is embedded individually and then combined into a single vector representing the entire code." (page 936, col. 1, paragraph 1) "Finally, when a user query arrives, DeepCS finds code snippets that have the nearest vectors to the query vector and return them." (page 934, col. 1, paragraph 3)

With respect to claim 12, Muddu teaches,
receiving the code query at the one or more servers; - "A code structure query 360 can be sent to and received by the code structure query service 340. For example, a user searching for source code can create a query with query terms and operators." [0030]; Fig. 3. "In one implementation of the server environment it can be a code structure query service and implement the functionality of a code structure query service." [0043]
querying the code database with the code query; - "Using code structure query 360, the code structure query service 340 can search the one or more indexes 330 and determine code structure query results 365." [0031]
identifying at least one of the structural code elements in the program source code from the code database; and - "Using code structure query 360, the code structure query service 340 can search the one or more indexes 330 and determine code structure query results 365. For example, the code structure query service 340 can generate a list of query results that correspond to code elements that have attributes such that their indexed information conforms to a code structure query sent by a user searching for source code." [0031]. "At block 1140, indexed source code can be used to search for source code based on the structure of the source code. For example, structure fields of index documents of the indexed source code can be searched or queried to determine code structure query results that can retrieve source code when selected." [0073]
including the at least one of the structural code elements in the query results. - "In response to the code structure query 360, code structure query results 365 can be sent and received. For example, the code structure query results can be sent to and received by a client device for display in a user interface as options for selection to retrieve corresponding formatted source code 335." [0032]

With respect to claim 13, Muddu teaches,
wherein the code query specifies a structural search for a particular code structure and a semantic search for particular code text. - "Additionally, the indexer can parse source code to extract information for index records, information for structure values, information for structure fields, values, source code text, attributes, code hierarchy information, dependencies between code elements, and other like information that can be stored or indexed." [0078]. "The indexed segments of source code stored in the index 130 can be searched." [0021]

With respect to claim 14, Muddu teaches,
wherein the code query specifies a structural search for a particular operational workflow and a semantic search for particular code text. - "Additionally, the indexer can parse source code to extract information for index records, information for structure values, information for structure fields, values, source code text, attributes, code hierarchy information, dependencies between code elements, and other like information that can be stored or indexed." [0078]. "The indexed segments of source code stored in the index 130 can be searched." [0021]

With respect to claim 15, Muddu teaches,
wherein the query results comprise at least one semantic equivalent of text in the code query identified in at least one code structural element of the program source code. - "At block 430, a list of code structure query results can be received. For example, code structure query results for indexed code elements that are identified as conforming to the code structure query can be sent from a server and received at a client for display in a user interface." [0037]; Fig. 4. "A user can type query terms, operators and limiters into the code structure query generation field 723, such as the exemplary displayed query "type:class AND implements:Runnable." [0052]; Fig. 7, The class "public class AsynchInvoke implements Runnable;" (Fig. 8A, # 825) is semantically equivalent to the query terms. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muddu and Gu, and in view of US 20090271401 A1 - hereinafter "Powell JR".

With respect to claim 3, Muddu does not explicitly teach,
determining the second code element is semantically equivalent to the first code element by applying a machine learning algorithm that analyzes sets of text on the World Wide Web.
However, in analogous art for software development, Powell JR. teaches,
"For example, the present invention allows an owner of proprietary code to submit their code (first code element) to a website which compares the code against a database of open source code bases." [0034]
"Proprietary intellectual property is taken at step 20 as input (first code element) and transformed at step 22 using natural language processing, machine intelligence, and encryption. At step 24, the transformed proprietary property is characterized as discussed herein and compared at step 26 with one or more other characterized corpuses in the characterization database 28."[0041]
"Furthermore, and as illustrated in FIG. 1 at quadrant 103, while two corpuses may have the same structure, they may have different content. In this case, the system of the present invention may perform a spectral or histogram analysis to determine whether certain concepts are found in both documents despite being identified by different terms in the source code file. Thus, in the case of source code, structure could be an "if-then" statement used in both code files. However, if the two code files different variable names within this same structure, the resemblance will not be detected either by a strict textual analysis or content analysis using rare word searches. However, the spectral analysis 103 will detect the presence of similar structure where the rare words, in this case the variable names, are different." [0048]
"For example and as illustrated in FIG. 5, the present invention may be implemented as a site on the internet which aggregates publicly available documents on the internet, such as source code or patents, onto databases residing on its own system which are used for the comparison." [0060]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Muddu and Gu with Powell JR.'s teachings because doing so would provide Muddu/Gu's system with the ability to facilitate the comparison of elements in different source code documents, as suggested by Power JR. (Abstract, [0034][0448]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muddu and Gu, and in view of US 20210011965 A1 - hereinafter "Pidduck".

With respect to claim 4, Muddu does not explicitly teach,
providing one or more application programming interfaces (APIs) as part of the code notebook for enabling the user to have the code query run by the one or more servers.
However, in analogous art for searching, Pidduck teaches:
"In the embodiment of FIG. 1, search system 101 comprises a server having central processing unit 112 connected to memory 114 and storage unit 118." [0049]
"Client computer system 130 may include components similar to those of the server of search system 101, such as CPU 138, memory 136, and storage 140. Additionally, client computer system 130 may include executable instructions 132 to provide user interface 134 that allows a user to enter a search query or through which the search system can receive a search query, such as application programming interface (API), a Web Services interface or another type of interface. These instructions 132 may have, for example, be provided by search system 101 in response to an access by client computer 130. User interface 134 may be provided through a web browser, file system interface or other program." [0052]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Muddu and Gu with Pidduck's teachings because doing so would provide Muddu/Gu's system with the ability to facilitate specification of complex search queries using simple operators, as suggested buy Pidduck [0002].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muddu and Gu, and in view of US 20090049432 A1 - hereinafter "Pirvu".

With respect to claim 7, Muddu does not explicitly teach,
generating a local build of the program source code.
However, in analogous art for software development, Pirvu teaches:
"In another example, a compiler on client 110 compiles source code into bytecode. The bytecode is portable such that client 110 can transmit or send the bytecode to client 112 for execution. The bytecode may be sent from client 110 to client 112 via network 102. In this example, client 112 executes the bytecode in a virtual machine located on client 112. The virtual machine, in this example, includes a JIT compiler that converts the bytecode into native machine code for client 112. Network data processing system 100 may include additional servers, clients, compilers, networks, and other devices not shown." [0031]
Note, the limitation for transmission to the one or more servers recites an intended result carrying no patentable weight.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Muddu and Gu with Pirvu's teachings because doing so would provide Muddu/Gu's system with the ability to improve the running time of short running applications, as suggested by Pirvu [0002].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muddu and Gu, and in view of US 20160154644 A1 - hereinafter "Chhawchharia".

With respect to claim 8, Muddu does not explicitly teach,
receiving the program source code at the one or more servers; generating a remote build of the program source code on the one or more servers; and creating a code database of the program source code from the remote build.
However, in analogous art for software development, Chhawchharia teaches:
"As the user modifies the app, the source code generated by visual API engine 604 may be sent to configuration server 222. After receipt of the modifications, configuration server 222 may modify and compile the source code associated with only the changed modules in the app, independently of other modules in the app and without the requirement of compiling the source code for all modules of the app. Configuration server 222 may store the modifications on configuration database 226." [0085]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Muddu and Gu with Chhawchharia's teachings because doing so would provide Muddu/Gu's system with the ability to quickly preview mobile applications under development in real-time, as suggested by Chhawchharia [0030].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muddu and Gu, and in view of US 20150046492 A1 - hereinafter "Balachandran".

With respect to claim 9, Muddu teaches,
receiving the code query at the one or more servers; - "A code structure query 360 can be sent to and received by the code structure query service 340. For example, a user searching for source code can create a query with query terms and operators." [0030]; Fig. 3. "In one implementation of the server environment it can be a code structure query service and implement the functionality of a code structure query service." [0043]
querying the code database with the code query; - "Using code structure query 360, the code structure query service 340 can search the one or more indexes 330 and determine code structure query results 365." [0031]
Muddu does not explicitly teach identifying at least one different text of the program source code that is semantically equivalent to text of the code query based on the embeddings stored in the code database; and including the at least one different text of the source code.
However, in analogous art for software development, Balachandran teaches:
"In other words, the query module may perform the query-by-example operation shown in Table 3 to determine the top-k number of source code files based on a query snippet input." [0047]
"In other words, the source code file may be more semantically related to the query snippet if there are matching source vectors that are near to each other." [0052]
"At 510, a source code query system may be executing on a system. The source code query system may contain a query module, which may be configured to maintain a source code repository. The source code repository may contain a plurality of source code files. The query module may process each of the plurality of source code files, and generate a corresponding source syntax structure (embeddings) based on said each of the plurality of source code files. Afterward, the query module may associate the corresponding source syntax structure with the corresponding source code file in the source code repository." [0061]; Fig. 5
"At block 520, the query module may retrieve a query snippet from a request seeking one or more source code files that are relevant to the query snippet. The query module may generate a query syntax structure based on the query snippet." [0062]; Fig. 5
"At block 530, the query module may perform a query-by-example operation to identify a first source code file from the plurality of source code files for being relevant to the query snippet." [0063]; Fig. 5
"Afterward, the query module 150 and the source code query system 140 may embed the source code files 130 in a response 112, and transmit the response 112 back to the client 110." [0010]; Fig. 1
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Muddu and Gu with Balachandran's teachings because doing so would provide Muddu/Gu's system with the ability to more easily discover syntactic patterns in code samples, as suggested by Balachandran [0001].

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120254835 A1 - hereinafter "Muddu", in view of "Deep Code Search" - hereinafter "Gu", and in view of US 20050262056 A1 - hereinafter "Hamzy".

With respect to claim 16, Muddu teaches,
A client computing device configured to present a code notebook that allows a user to enter a code query regarding program source code and see query results of the code query in a representation of the program source code, the client computing device comprising: - client device 560 - Fig. 5
memory embodied with executable instructions for presenting a user interface (UI) of the code notebook, the UI comprising a query window for receiving the query from the user and the representation of the program source code modified based on the results to the query; and - "Client device 560 can include a processor 570, memory 580, a web browser 590 (e.g., Internet Explorer.RTM.)...The browser 590 can also send code structure queries, code annotations, and selections of code structure query results." [0045]; Fig. 5. "FIG. 7 illustrates an exemplary client user interface 700 for searching source code. The client user interface 700 can include a formatted source code window 710, a code structure generation module 720, code structure query results window (not shown), code annotation (not shown), and a code hierarchy window 730." [0050]; Fig. 7. "The code structure generation module 720 can include code structure query generation field 723, and a search button 725. The code structure query generation field 723 can be used to create a code structure query." [0052]; Fig. 7. "FIG. 8A shows a code structure client user interface with code structure query results. The client user interface 800 can also include windows for code structure query results such as code structure query results window 810. For example, a user can select the code structure query results tab 815, and the window 810 with one or more code structure query results such as code structure query results 820 and 830 can be displayed." [0056]; Figs. 7-8A
at least one processor programmed to: present the UI of the code notebook, receive the code query from the user in the query window, - "At block 420, a code structure query can be sent." [0036]; Figs. 4-5. "FIG. 7 illustrates an exemplary client user interface 700 for searching source code. The client user interface 700 can include a formatted source code window 710, a code structure generation module 720..." [0050]; Fig. 7. "The code structure generation module 720 can include code structure query generation field 723, and a search button 725. The code structure query generation field 723 can be used to create a code structure query." [0052]; Fig. 7; submit the query to one or more servers for running the query on the program source code in a cloud-computing environment to generate the query results, - "At block 420, a code structure query can be sent. For example, a user can send a code structure query to a server that searches for source code indexed based on the source code structure." [0036]; Fig. 4. "At block 430, a list of code structure query results can be received. For example, code structure query results for indexed code elements that are identified as conforming to the code structure query can be sent from a server and received at a client for display in a user interface." [0037]; Fig. 4. "The server environment 510 can be used to search for source code in combination with client devices such as client device 560." [0045]; Fig. 5 
receive the query results from the one or more servers, and - "At block 430, a list of code structure query results can be received. For example, code structure query results for indexed code elements that are identified as conforming to the code structure query can be sent from a server and received at a client for display in a user interface." [0037]; Fig. 4. "FIG. 5 is an exemplary system 500 for searching for source code online. The system 500 includes a server environment 510. For example, the server environment 510 can include web servers, database servers, search servers, and other hardware and/or software resources. In the example, source code 515, a source code index 520, and formatted source code 525 are stored in the server environment 510. Server environment 510 can also include a code structure query module 530, code structure query results module 535, code hierarchy module 537, code annotation module 540, and a code annotation results module 545. The code structure query module 530 can be for receiving code structure queries for searching source code. The code structure query results module 535 can be for identifying conforming index records and sending code structure query results based on a code structure query." [0043]; Fig. 5
show at least one of the results in the representation of the program source code in the UI of the code notebook, - "At block 430, a list of code structure query results can be received. For example, code structure query results for indexed code elements that are identified as conforming to the code structure query can be sent from a server and received at a client for display in a user interface." [0037]; Fig. 4. "FIG. 8A shows a code structure client user interface with code structure query results. The client user interface 800 can also include windows for code structure query results such as code structure query results window 810. For example, a user can select the code structure query results tab 815, and the window 810 with one or more code structure query results such as code structure query results 820 and 830 can be displayed." [0056]; Figs. 7-8A
Muddu does not explicitly teach wherein the one or more servers execute a machine learning service that identifies the query results as semantically equivalent to the code query based on latent spaces of vectors,
However, in the analogous field of machine learning, Gu teaches:
"In this paper, we propose a novel deep neural network named CODEnn (Code-Description Embedding Neural Network). To bridge the lexical gap between queries and source code, CODEnn jointly embeds code snippets and natural language descriptions into a high-dimensional vector space, in such a way that code snippet and its corresponding description have similar vectors. With the unified vector representation, code snippets semantically related to a natural language query can be retrieved according to their vectors. Semantically related words can also be recognized and irrelevant/noisy keywords in queries can be handled." (page 934, col. 1, paragraph 2)
"Using CODEnn, we implement a code search tool, DeepCS (machine learning service) as a proof of concept. DeepCS trains the CODEnn model on a corpus of 18.2 million Java code snippets (in the form of commented methods) from GitHub. Then, it reads code snippets from a codebase and embeds them into vectors using the trained CODEnn model. Finally, when a user query arrives, DeepCS finds code snippets that have the nearest vectors to the query vector and return them." (page 934, col. 1, paragraph 3)
"Clustering snippets by natural language semantics. An advantage of our approach is that it embeds semantically similar code snippets into vectors (latent spaces of vectors) that are close to each other. Semantically similar code snippets are grouped according to their semantics. Therefore, in addition to the exact matching snippets, DeepCS also recommends the semantically related ones." (page 941, col. 2, paragraph 2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Muddu with Gu's teachings because doing so would provide Muddu's system with the ability to improve the accuracy of code search, as suggested by Gu (page 941, col. 2, section 6.3).
Muddu does not explicitly teach wherein the query results include at least one code variable that differs from the one or more code variables of the code query and that was deemed to be semantically equivalent by the one or more servers.
However, in analogous art for querying, Hamzy teaches:
"With the method and system, a search query is provided in terms of the utility desired from source code meeting the search query. For example, a series of functions or operations to be performed by source code, that are indicative of the source code that is desired to be found by a user, may be entered as a search query. The search query is converted to one or more parse trees which are then compared against parse trees of source code maintained by the source code search engine database." (Abstract; Fig. 5)
"In one exemplary embodiment of the present invention, matching of the parse tree of the source code search query 710 and the parse trees of the source code 730 is performed using regular expressions. The following is a simple example of such a comparison for the source code search query "$i=1." " [0062]
"This regular expression states: find a variable name that is "i," followed by an optional one or more white spaces, followed by an "=", followed by an optional one or more white spaces, followed by an integer "1". This regular expression may be compared against similar regular expressions generated for source code that are generated in a similar manner." [0065]
"This example may be extrapolated to situations in which the actual variable name and parameter values are not matched but the functions performed are the basis for the matching, as previously described above. For example, in a slightly more complex search query, a search of source code may be performed for any variable that is set to the sum of two other variables." [0066]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Muddu and Gu with Hamzy's teachings because doing so would provide Muddu/Gu's system with the ability to provide a search engine that permits more efficient and user friendly searching of source code, as suggested by Hamzy [0010].

With respect to claim 17, Muddu teaches,
wherein the code query comprises a first code element requested for searching - "A user can type query terms, operators and limiters into the code structure query generation field 723, such as the exemplary displayed query "type:class AND implements:Runnable." [0052]; Fig. 7; and the at least one of the query results comprise a second code element determined to be semantically equivalent to the first code element of the code query. - "public class AsynchInvoke implements Runnable;" Fig. 8A, # 825.

With respect to claim 18, Hamzy teaches,
wherein the code query comprises a request to search for the first code element in a code structural element, and the query results comprise identification of the second code element within the code structural element in the program source code. - "FIG. 5 is an exemplary diagram of a graphical user interface (GUI) through which a source code search query may be input for searching source code in one or more source code databases in accordance with one exemplary embodiment of the present invention. As shown in FIG. 5, the GUI 500 includes a first GUI element 510 through which a source code search query may be entered." [0054] ; Fig. 5 "A second GUI element 520 is provided for designating which source code parse tree databases (code structural element) are to be searched using the source code search query entered in the first GUI element 510. A designation of the selected databases may be provided along with the source code search query to the source code search system 400 and the source code search engine controller 430 will then initiate a search on only those source code parse tree databases identified in the received source code search query." [0056]; Fig. 5

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192